Bkoyles, J.
1. '“The provisions of section 1794 of the Civil Code do not extend to the tagging of commercial fertilizers. Under the terms of this section a sale of commercial fertilizer which has not been analyzed -as evidenced by its registration is illegal, and any contract made in pursuance of such a sale is void, but a sale of fertilizer without the tags which are required to be purchased in order that the State may secure its revenue therefrom is not necessarily illegal; nor is a note given for fertilizer void for the sole reason that the tags were not attached to the sacks.” Hillis v. Comer, 13 Ga. App. 214 (78 S. E. 1107). Nor is such a note void for the reason that the manufacturers or sellers of the fertilizer had not in fact paid the tax of ten cents per ton required by the provisions of section 1793 of the Civil Code, as the code does not provide that the contracts made by such persons failing to comply with the statute shall be void and unenforceable. It is, therefore, not a defense to a suit brought by such persons for the purchase-price of fertilizers to show that they had failed to pay the tax required by the statute. See, on the general principle, Toole v. Wiregrass Development Co., 142 Ga. 57 (82 S. E. 514).
2. The court did not err in striking the defendant’s amended plea on dé-murrer, and in thereafter rendering judgment for the plaintiff.

Judgment affirmed.